Exhibit 10.1
(QUESTCOR LOGO) [a57412a5741200.gif]
September 23, 2010
VIA HAND DELIVERY
Mr. Gary Sawka
Questcor Pharmaceuticals, Inc.
3260 Whipple Road
Union City, CA 94587
Re: Transition to 25% time
Dear Mr. Sawka:
     This letter agreement (“Agreement”) sets forth the terms of your change in
status from your current role as a full-time employee of Questcor
Pharmaceuticals, Inc. (the “Company”) to a new role as a 25% time employee of
the Company for a three month transition period:
     1. Transition Date. Your last day as the Company’s Senior Vice President
and Chief Financial Officer, the Company’s Principal Accounting Officer and its
Assistant Secretary, will be October 1, 2010 (the “Transition Date”). Until the
Transition Date, you shall continue to use your best efforts to perform your
currently assigned duties and responsibilities. During your continued employment
in your current capacity through the Transition Date, you will receive your
regular base salary payments and continued benefits coverage in which you are
currently enrolled. Of course, you must continue to comply with all of the
Company’s policies and procedures during your continued employment.
     2. Post-Transition Date. On the Transition Date, you will continue to be an
employee of the Company under the terms set forth in this Agreement, but you
will no longer be an officer of the Company or its subsidiary and your title
will change to Special Projects, Finance. Within five (5) business days of the
Transition Date, you will use your best efforts to execute and deliver to the
Company a “sub-certification” to support the certifications contemplated by
Section 302 of the Sarbanes-Oxley Act of 2002. You agree to work at 25% of your
usual work week and your compensation will be a gross amount of $5,579.16 per
month ($2,798.58 gross semi-monthly) less all applicable payroll deductions and
withholdings. The Company will also reimburse you, in accordance with its
standard practices, for any expenses incurred in the performance of your
post-Transition Date duties and responsibilities. The term of your
post-Transition Date employment will be for a period (the “Transition Period”)
commencing on the Transition Date and ending on the “Transition Ending Date”
which shall be December 31, 2010. A description of your duties and
responsibilities during the Transition Period is set forth on Schedule 1 and the
Company shall direct the means and methods of how you accomplish these duties
and responsibilities.
     3. Continued Vesting. As a result of your continuous service as an employee
during the Transition Period, all your stock options to purchase the Company’s
Common Stock shall continue to vest until the Transition Ending Date. After the
Transition Ending Date, in accordance with your stock option agreements (the
“Option Agreements”) and the Company’s 2006 Equity Incentive Award Plan under
which your options were granted (the “Option Plan”), you will have ninety (90)
days to exercise your vested stock options, subject to certain exceptions as set
forth in the Option Agreements and Option Plan. Upon the Transition Ending Date,
all of your unvested stock options will terminate immediately.

1



--------------------------------------------------------------------------------



 



     4. Other Benefits. Your participation in the Company’s medical, dental and
vision insurance plans will end on October 30, 2010. Holidays will be paid at
25% of the full time rate. Until the Transition Ending Date, you will also
continue to be eligible to participate in the Company’s 401(k) Plan. All other
benefits including life, accidental death and disability insurance, PTO accrual
and your participation in the Employee Stock Purchase Plan will end on your
Transition Date.
     5. Accrued Salary and Vacation. On the Transition Ending Date, the Company
will pay you for all accrued salary and all accrued and unused vacation earned
through the Transition Ending Date, subject to standard payroll deductions and
withholdings. The Company will also pay you for any approved expenses incurred
but not yet paid as of the Transition Ending Date. You are entitled to these
payments by law.
     6. Transition Ending Date Benefits. If you: (a) timely sign and date this
Agreement, (b) allow it to become effective and fully perform under its terms,
(c) sign and date the Transition Ending Date Release attached hereto as
Exhibit A on or within 21 days after the Transition Ending Date, and (d) allow
the Transition Ending Date Release to become effective and do not revoke it;
then after your Transition Ending Date and upon the effectiveness of the
Transition Ending Date Release the Company will pay you $70,000.
     7. Proprietary Information and Inventions. You agree that the Proprietary
Information and Inventions Agreement between you and the Company (the
“Proprietary Information Agreement” shall remain in full force and effect
following the date of this Agreement and the Transition Ending Date in
accordance with its terms.
     8. Other Work Activities. You have no duty to mitigate any compensation you
receive from this Agreement. Throughout the Transition Period, you may engage in
employment, consulting, or other work relationships in addition to your work for
the Company, provided that such other employment, consulting, or work
relationships do not interfere with your continuing obligations to the Company
or otherwise create a conflict of interest with the Company. The Company will
make reasonable arrangements to enable you to perform your work for the Company
at such times and in such a manner so that it will not interfere with other
activities in which you may engage. In order to protect the trade secrets and
confidential and proprietary information of the Company, you agree that, during
the Transition Period, you will notify the Company, in writing, before you
obtain competitive employment, perform competitive work for any business entity,
or engage in any other work activity that is or may be competitive with the
Company, and you will obtain the Company’s written consent before engaging in
any such competitive activity. If you engage in such competitive activity
without the Company’s prior written consent, or otherwise breach this Agreement
or the Proprietary Information Agreement, then, in addition to any other
remedies, the Company’s obligation to pay your salary will cease, and the
Company will have the right to set your Transition Ending Date as of the date
you first engaged in competitive activity and void your right to the Transition
Ending Date Benefits described in Paragraph 6.
     9. Other Compensation or Benefits.
          (a) General Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you are not entitled to receive and will
not receive from the Company any additional compensation or benefits, including
but not limited to salary, bonuses, severance, or employee benefits either
during your continued employment or after the Transition Ending Date. By way of
example, but not limitation, you acknowledge and agree that you are not eligible
for any bonus compensation for 2010, and upon the termination of your employment
on the Transition Ending Date, you will not be entitled to receive any severance
pay notwithstanding the terms of that certain Severance Agreement between you
and the Company dated September 10, 2008, which agreement is hereby terminated
and of no further force or effect, and you hereby waive any right to any
compensation or benefits under that Agreement.

2



--------------------------------------------------------------------------------



 



          (b) Change in Control Compensation or Benefits.
               (i) Change in Control Benefits Prior to the Transition Date. From
the date of this Agreement up until and including your Transition Date, you
shall be entitled to receive any Change in Control benefits to which you become
entitled during such period pursuant to the terms of your Change in Control
Agreement dated September 10, 2008 and amended December 22, 2008 (“Change in
Control Agreement”); provided, however, that if any such compensation or
benefits are provided to you, they shall be in lieu of the other benefits
provided under this Agreement, including without limitation any of the
compensation or benefits set forth in Sections 2, 3, 4, 5 and 6 herein.
               (ii) Change in Control Benefits After the Transition Date. After
the Transition Date, you shall not be entitled to receive any Change in Control
severance benefits, regardless of whether the Company is subject to a Change in
Control after the Transition Date (including any Change in Control that occurs
during the Transition Period) under your Change in Control Agreement. The
acceleration of the vesting of your stock options upon a Change in Control shall
be governed by the Option Plan and your Option Agreements. You expressly agree
that your Change in Control Agreement shall have no further force or effect
after the Transition Date, and you hereby waive any right to any compensation or
benefits under that Agreement after the Transition Date. For purposes of
clarification, if there is a Change of Control after the Transition Period, all
other terms of this Agreement will remain in full effect.
     10. Return of Company Property. You agree to return to the Company, on the
Transition Ending Date or earlier if requested by the Company, all Company
documents (and all copies thereof) and other property of the Company in your
possession or control. You agree that you will make a diligent and timely search
to locate any such documents, property and information. In addition, if you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,
materials or information, then you agree to provide the Company, no later than
the Transition Ending Date, with a computer-useable copy of all such information
and then permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done. Your
timely compliance with this Section 10 is a precondition to your eligibility for
the Transition Ending Date Benefits.
     11. Nonsolicitation. In order to protect the trade secrets and confidential
and proprietary information of the Company, you agree that during your continued
employment, and for one year following the Transition Ending Date, you will not,
either directly or through others, solicit or attempt to solicit any employee,
consultant, or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.
     12. Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation and the Company agrees not
to disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that the parties may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
     13. Release.
          (a) General Release. In exchange for the consideration provided to you
by this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release, acquit and forever discharge the Company and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, partners, agents,
attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise from or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date that
you sign this Agreement (collectively, the “Released Claims”).

3



--------------------------------------------------------------------------------



 



          (b) Scope of Release. The Released Claims include, but are not limited
to: (a) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (b) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, severance payments, fringe benefits, stock,
stock options, or any other ownership or equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; all tort claims, including but
not limited to claims for fraud, defamation, emotional distress, and discharge
in violation of public policy; and (e) all federal, state, and local statutory
claims, including but not limited to claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), and the California Fair Employment and Housing Act (as
amended).
          (c) Exceptions. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge, investigation or proceeding.
You hereby represent and warrant that, other than the Excluded Claims, you are
not aware of any claims you have or might have against any of the Released
Parties that are not included in the Released Claims.
     14. ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that: (a) your waiver and release do not apply
to any rights or claims that may arise after the date you sign this Agreement;
(b) you should consult with an attorney prior to signing this Agreement
(although you may voluntarily decide not to do so); (c) you have twenty-one
(21) days to consider this Agreement (although you may choose voluntarily to
sign this Agreement sooner); (d) you have seven (7) days following the date you
sign this Agreement to revoke this Agreement (in a written revocation sent to
and received by the Company’s Chief Executive Officer); and (e) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after you sign this Agreement, provided
that you do not revoke it (the “Effective Date”).
     15. Section 1542 Waiver. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:

4



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, you hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to your release of claims in this Agreement,
including your release of unknown and unsuspected claims.
     16. Entire Agreement. Nothing in this Agreement shall affect the terms of
the Indemnification Agreement you entered into with the Company on September 10,
2008, which shall continue in full force and effect. Both your initial offer
letter and your Severance Agreement dated September 10, 2008 are completely
superseded by this Agreement and are no longer of any force and effect. Except
as expressly stated above, this Agreement, including all exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. This Agreement
supersedes any and all other agreements, whether oral, implied or written,
between you and the Company on its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein. It may not be modified except in a written agreement
approved by the Board and signed by you and a duly authorized officer of the
Company. Each party has carefully read this Agreement, has been afforded the
opportunity to be advised of its meaning and consequences by his or its
respective attorneys, and signed the same of his or its own free will. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter.
     17. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors, assigns, executors and administrators of each
party, and will inure to the benefit of each party, its heirs, successors and
assigns.
     18. Applicable Law. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California without regard to conflict of laws principles. The parties agree that
venue for any legal action relating to this Agreement will be Alameda County,
California.
     19. Severability; Waiver of Breach. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question shall be deemed modified so as to be rendered enforceable
in a manner consistent with the intent of the parties, insofar as possible under
applicable law. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.
     20. Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original, all of which together constitutes one and
the same instrument. Facsimile signatures are as effective as original
signatures.
     If this Agreement is acceptable to you, please sign below within twenty-one
(21) days of your receipt of this Agreement, and return the fully signed
original to me. If you do not sign this Agreement within the aforementioned
timeframe and promptly return it to me, or if you sign this Agreement but then
timely revoke this Agreement under Paragraph 14 above, then this Agreement will
be of no force or effect.
     We wish you the best and look forward to continuing to work with you prior
to and during the Reassignment Period.

5



--------------------------------------------------------------------------------



 



            Sincerely,

QUESTCOR PHARMACEUTICALS, INC.
      By:   /s/ Don Bailey         Don Bailey        President & Chief Executive
Officer   

          UNDERSTOOD AND AGREED:
    /s/ Gary Sawka     Gary Sawka   

Date: September 27, 2010

6



--------------------------------------------------------------------------------



 



EXHIBIT A
TRANSITION ENDING DATE RELEASE
[To be signed on or within 21 days after the Transition Ending Date]
Pursuant to the terms of that certain letter agreement (the “Agreement”) between
Questcor Pharmaceuticals, Inc. (the “Company”) and me dated ______, 2010, and as
a condition of the Transition Ending Date Benefits to be provided to me under
the Agreement, I hereby provide the following Transition Ending Date Release
(the “Release”). I understand that I am not entitled to the Transition Ending
Date Benefits unless I timely sign this Release and allow it to become
effective.
     1. Release.
          (a) General Release. In exchange for the Transition Ending Date
Benefits to be provided to me that I am not otherwise entitled to receive, I
hereby generally and completely release, acquit and forever discharge the
Company and its affiliated entities, along with its and their predecessors and
successors and their respective directors, officers, employees, shareholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”).
          (b) Scope of Release. The Released Claims include, but are not limited
to: (a) all claims arising out of or in any way related to my employment with
the Company, or the termination of that employment; (b) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, severance payments, fringe benefits, stock,
stock options, or any other ownership or equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing (including but not limited to
claims based on or arising from the Agreement); (d) all tort claims, including
but not limited to claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), and the California Fair
Employment and Housing Act (as amended).
          (c) Exceptions. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims for breach of the
Agreement arising after the date that I sign the Release. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any investigation or proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge, investigation or proceeding. I hereby represent and warrant that, other
than the Excluded Claims, I am not aware of any claims I have or might have
against any of the Released Parties that are not included in the Released
Claims.

A-1



--------------------------------------------------------------------------------



 



     2. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights I may have under the ADEA, that the consideration given
for the Release is in addition to anything of value to which I was already
entitled, and that I have been advised by this writing, as required by the ADEA,
that: (a) my release of claims does not apply to any rights or claims that arise
after the date I sign this Release; (b) I should consult with an attorney prior
to signing this Release (although I may choose voluntarily not to do so); (c) I
have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign it sooner); (d) I have seven (7) days following the date I
sign this Release to revoke it by providing written notice of my revocation to
the Company’s Board of Directors; and (e) this Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release (“Effective Date”).
     3. Section 1542 Waiver. In giving the general release herein, which
includes claims which may be unknown to me at present, I acknowledge that I have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, I hereby expressly waive and relinquish all rights and
benefits under that section and any law of any other jurisdiction of similar
effect with respect to my release of claims, including but not limited to any
unknown or unsuspected claims herein.
     4. Representations. I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

          UNDERSTOOD AND AGREED:
        Gary Sawka    Date:         

A-2



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part-time services to be performed during the Transition Period will include
services commensurate with your level of experience and prior full-time role
with the Company and may be comprised of the following services as requested and
directed by the Company:
Review and comment on SEC filings
Review and comment on material journal entries
Review and comment on press releases
Review and comment on corporate presentations
Review and comment on tax filings
Review and comment on insurance renewal proposals
Provide input to auditors on year end audit and quarterly reviews
Provide input on Sarbanes Oxley internal control implementation and testing
Provide input associated with activities regarding Company Trading Policy,
though you will no longer administer the policy.
Provide input on Share Repurchase Plan
Provide input on the Company’s treasury function
Provide input on real estate matters affecting the Company, including
interacting with sub-lessees.
Provide guidance on other transition matters
SCHEDULE 1

